ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_06_EN.txt. 99

SEPARATE OPINION OF JUDGE AD HOC SEPULVEDA

Third case before the Court claiming breaches in the application and inter-
pretation of Vienna Convention on Consular Relations — Basic agreement with
the findings of the Court, but reservations about certain conclusions — Untimely
objections on jurisdiction and admissibility — Restricted interpretation of the
responsibility of States

The right to diplomatic protection of nationals — The nature of the obliga-
tions incumbent upon the United States and to whom are these obligations
owed — The institution of diplomatic protection and the mstitution of consular
assistance

The recognition of the existence of individual rights in the Vienna Conven-
tion — The local remedies rule, the doctrine of procedural default and the demal
of justice — The “futility” principle —- Clemency is not a judicial remedy
and thus ts not a remedy to be exhausted — Severe restrictions on review and
reconsideration because of the procedural default rule — Post-LaGrand
experience shows remote possibilities of meaningful and effective review and
reconsideration

Unfounded interpretation of the right of consular officers to arrange legal
representation — The Miranda warning, fundamental due process rights and
Article 36

The nature of the reparation claimed — Meaning of review and reconsidera-
tion of convictions and sentences — Lack of effectiveness —- Legal basis to
declare the cessation of breaches of Article 36 — Previous cases decided by the
Court — Insufficient development of the law of State responsibility

1. The present case constitutes a third attempt by the International
Court of Justice to resolve issues related to the interpretation and appli-
cation of the Vienna Convention on Consular Relations. For a third
time, the Court 1s requested to define the nature and scope of certain
international obligations established in that treaty and the consequences
produced by a breach of the Convention On this third opportunity, the
Court is asked to adjudge whether the United States has “violated 1ts
international! legal obligations to Mexico, im its own right and in the exer-
cise of its right to diplomatic protection” of 52 Mexican nationals on
death row The Court 1s also required to determine whether Mexico has
been deprived of the right 1t has to provide consular protection and
whether the 52 Mexican nationals on death row were deprived of their
right to receive such consular protection An affirmative answer to these
questions must mean that an international wrongful act of a State entails

91 D
100 AVENA AND OTHERS (SEP OP SEPULVEDA)

legal consequences, the most important one being that Mexico 1s entitled
to reparation for those injuries Yet in the present Judgment, the Court
provides only a partial satisfaction to Mexico’s claims, establishing im its
findings a restricted and limited perspective on a number of matters,
especially those related to the essence of the reparations owed

2, Even if I may be basically in agreement with most of the findings
of the Court, I have misgivings and reservations about the reasoning
employed by the Court to reach certain conclusions Such reasoning 1s
reflected in various operative paragraphs of the Judgment Not being
able to concur with all of its terms, I wish to point out the arguments that
lead me to question aspects of the Judgment which I may regard as
unsatisfactory

I

3 The Court should have rejected, as untimely, the United States
objections regarding the jurisdiction of the Court and the admussibility
of Mexico’s Application It 1s true that paragraph 1 of Article 79 of the
Rules of Court characterizes as preliminary an objection “the decision
upon which 1s requested before any further proceedings” The effect
of the timely presentation of such an objection 1s that the proceedings on
the merits are suspended (Art 79, para 5) There is a general understand-
ing that the United States did not submit a preliminary objection but
then no other objection of any sort should have been recognized as suit-
able, if the text of Article 79, paragraph 1, of the Rules of Court 1s to be
strictly mterpreted and applied The text states that

“Any objection by the respondent to the yunsdiction of the Court
or to the admussibility of the application shall be made in writing
as soon as possible, and not later than three months after the
delivery of the Memorial ”

The United States presented its objections to jurisdiction and admussibil-
ity far beyond the time-limit prescribed by the Rules of Court More than
four months elapsed before the United States provided to the Court a
number of objections Thus 1t 1s at least arguable that “An objection that
is not presented as a preliminary objection in accordance with para-
graph 1 of Article 79 does not thereby become inadmissible”, and that a
party “failmg to avail itself of the Article 79 procedure may forfeit the
night to bring about a suspension of the proceedings on the merits, but
can still argue the objection along with the merits”, as the Court has
established (Judgment, para 24) The basic issue relates to the mterpreta-
tion of the above-quoted first phrase of Article 79, paragraph 1 “Any
objection ” Following a literal interpretation, any objection has to be
submitted within a defined period of time, m accordance with the Rules

92
101 AVENA AND OTHERS (SEP OP SEPULVEDA)

of Court. The United States did not comply with such time-limut and its
objections should have been rejected by the Court

4, On the other hand, I can certainly accept the observation made by
the Court that “many of its objections are of such a nature that they
would in any event probably have had to be heard along with the mertts”
(Judgment, para 24) By examimng very attentively each one of the
objections to jurisdiction and admissibility advanced by the United States,
the Court has provided a richer legal foundation to the basis of its com-
petence, defining and reaffirming the nature of 1ts role as a tribunal with
the powers to determine the scope of the mternational obligations that
are a matter of a dispute between the parties

II

5 On two previous occasions the Court has rejected the notion that it
is assuming the role of ultimate appellate tribunal in national criminal
proceedings. To this effect the Court has found that

“the function of this Court 1s to resolve international legal disputes
between States, inter alia when they arise out of the interpretation or
application of international conventions, and not to act as a court of
criminal appeal” (Vienna Convention on Consular Relations ( Para-
guay v United States of America), Provisional Measures, Order of
9 April 1998, IC J Reports 1998, p 257, para 38).

In the LaGrand Judgment, the Court again established the essence of
the legal objectives it fulfils, according to its own Statute What 1s
required from the Court 1s

“to do no more than apply the relevant rules of mternational law
to the issues in dispute between the Parties to this case. The exercise
of this function, expressly mandated by Article 38 of its Statute,
does not convert this Court into a court of appeal of national crimi-
nal proceedings” (LaGrand, Judgment, IC J Reports 2001,
p 486, para 52)

6 The Court has also established that a dispute regarding the appro-
priate remedies for the violation of the Vienna Convention on Consular
Relations “1s a dispute that arises out of the interpretation or application
of the Convention and this is within the Court’s jurisdiction” (iid,
p 485, para 48)

7 Mexico’s final submissions seek to achieve the settlement of an
international legal dispute arising out of the mterpretation of the Vienna
Convention on Consular Relations, with a specific reference to
Article 36 Its basic argument 1s that the appheation of Article 36 by

93
 

102 AVENA AND OTHERS (SEP OP SEPULVEDA)

the United States 1s inconsistent with tts international legal obligations
towards Mexico It follows that if such a breach has been found by the
Court, as it happens in the present case, the international law of State
responsibility 1s to come into operation, providing the remedial action
that 1s due as a consequence of an mternationally wrongful act

8 Thus the jurisdiction of the Court in this case is beyond doubt and
its functions are well defined Furthermore, there 1s no question that the
Court 1s empowered to determine the legal consequences that anse from
an international wrongful act Such consequences entail the obligation to
make reparations. The Court can also impose a duty on the State that
has committed the internationally wrongful act to perform the obligation
it has breached The Court may order the cessation of a wrongful con-
duct But in the present Judgment, the Court has opted in favour of a
restricted interpretation of the law of State responsibility, providing a
hmited reach to the claims for reparation sought by Mexico The effect of
this decision is not only to assign insufficient relief to a breach of an
international obligation, but also to muss the opportunity before the
Court to substantially develop the international legal foundations of the
responsibility of States, to contribute to the jurisprudence of the repara-
tions that are incumbent upon the State that 1s found to have commutted
an internationally wrongful act, and to define the nature and scope of the
right to a reparation that an injured State 1s entitled to An unsatisfactory
rule on the remedial action that 1s to be assumed by a State found in a
breach of a treaty obligation or of a customary rule may mean a chain of
proceedings before the Court in the forthcoming future, as a result of an
inconclusive determination of how to remedy a violation of international
duties by States

Ill

9 In tts final submission, Mexico requests the Court to adjudge and
declare that the United States “violated 1ts international legal obligations
to Mexico, m its own night and m the exercise of its nght to diplomatic
protection of its nationals” by failing to comply with the duties imposed
to it by Article 36, paragraph 1 fa), {b) and (c)

106 In the operative part of the present Judgment, the Court has found
that the United States is in breach of Article 36, paragraph 1 (a), fb)
and (c) Basically, the Court has decided that:

“by not informing, without delay upon their detention, the 51 Mexi-
can nationals of their rights under Article 36, paragraph 1 (b),
of the Vienna Convention the United States of America breached
the obligations incumbent upon it under that subparagraph” (Judg-
ment, para. 153 (4)),

“by not notifying the appropriate Mexican consular post without
delay of the detention of the 49 Mexican nationals and thereby

94

 

 
103 AVENA AND OTHERS (SEP GP SEPULVEDA)

depriving the United Mexican States of the night, in a timely fashion,
to render the assistance provided for by the Vienna Convention to
the md:viduals concerned, the United States of America breached
the obligations ncumbent upon it under Article 36, paragraph 1 (b}”
(Judgment, para. 153 (5));

“in relation to the 49 Mexican nationals the United States of
America deprived the United Mexican States of the night, in a timely
fashion, to communicate with and have access to those nationals
and to visit them in detention, and thereby breached the obligations
incumbent upon it under Article 36, paragraph 1 (a) and fc), of the
Convention” (zbid, para 153 (6))

11 Its sufficiently clear that the United States of America 1s in viola-
tion of treaty obligations incumbent upon it What 1s not sufficiently
clear in the present Judgment 1s the nature of the obhgations incumbent
upon the United States and, more importantly, to whom are these obli-
gations owed? Obviously, the answer to this question has an intimate
relationship with the claim made by Mexico that the United States has
breached “its international legal obligations to Mexico in its own night
and in the exercise of diplomatic protection of its nationals”.

IV

12 In the LaGrand Judgment it 1s possible to find an authoritative
response to these legal matters. In that case, Germany contended that

“the breach of Article 36 by the United States did not only infringe
upon the rights of Germany as a State party to the [Vienna] Conven-
tion but also entailed a violation of the individual rights of the
LaGrand brothers” (LaGrand, Judgment, [CJ Reports 2001,
p 492, para 75)

Thus Germany invoked tts right of diplomatic protection, seeking relief
against the United States also on this specific ground

13 The Court provided in LaGrand a defimtion of the obligations
incumbent upon the United States under Article 36 of the Vienna Con-
vention the recognition that this Article creates individual nghts, that
such rights may be invoked before the Court by the national State of the
detained person, and that these rights were violated in the LaGrand case

14 According to the Court, in the terms established in LaGrand, the
obhgation mcumbent upon the United States are as follows

“Article 36, paragraph 1 (5), spells out the obligations the receiving
State has toward the detained person and the sending State It pro-
vides that, at the request of the detained person, the receiving State

95
104 AVENA AND OTHERS (SEP OP SEPULVEDA)

must inform the consular post of the sending State of the mdivi-
dual’s detention ‘without delay’ It provides further that any commu-
nication by the detained person addressed to the consular post of the
sending State must be forwarded to it by authorities of the receiving
State ‘without delay’ Significantly, this subparagraph ends with the
following language ‘The said authorities shall inform the person
concerned without delay of Ais rights under this subparagraph’
(emphasis added) Moreover, under Article 36, paragraph 1 (c), the
sending State’s mght to provide consular assistance to the detained
person may not be exercised ‘if he expressly opposes such action’
The clarity of these provisions, viewed im their context, admits of no
doubt. It follows, as has been held on a number of occasions, that
the Court must apply these as they stand ” (LaGrand, Judgment,
ICJ Reports 2001, 0. 494, para. 77.)

15 The clarity that the Court found, in the context of LaGrand, of the
provisions of Article 36, is no longer found in the context of the present
case It seems evident that, in the present case, the previously recognized
clarity now admits many doubts and that, now, these provisions must not
be applied as they stand

V

16 Clanty 1s needed to determine whether Mexico has a right to dip-
lomatic protection of 1ts nationals and whether the individual rights
already recognized by the Court as having been created may be mvoked,
in the present case, by the national State of the detained person The
answer provided in the Judgment does not sufficiently cover the sub-
stance of Mexico’s claims. The Court observes that

“violations of the nghts of the individual under Article 36 may entail
a violation of the mghts of the sending State, and that viclations of
the nights of the latter may entail a violation of the nights of the indi-
vidual In these special circumstances of interdependence of the
rights of the State and of individual rights, Mexico may, in sub-
mitting a claim in its own name, request the Court to rule on the vio-
lation of rights which it claims to have suffered both directly and
through the violation of individual rights conferred on Mexican
nationals under Article 36, paragraph 1 (6) The duty to exhaust
local remedies does not apply to such a request” (Judgment,
para 40)

17 This statement contained in the present Judgment introduces an
undesirable element of vagueness with respect to what had already been
advanced in the LaGrand Judgment In this latter Judgment, issues
related to diplomatic protection, consular assistance and the creation of
individual rights by Article 36, paragraph 1, of the Vienna Convention

96
105 AVENA AND OTHERS (SEP OP SEPULVEDA)

had been substantially defined Also matters concerning the problems
that arise with the application of the procedural default rule and the
question of the exhaustion of local remedies were properly and adequately
settled by the Court n LaGrand In the present Judgment, all these issues
are examined under a totally different ght, one that 1s not in every
aspect in full harmony and accordance with the LaGrand Judgment

18. In LaGrand, the Court rejected as unfounded the claim made by
the United States that “the Vienna Convention deals with consular
assistance it does not deal with diplomatic protection” In 1ts submis-
sions, the United States assumed wrongfully that

“Legally, a world of difference exists between the right of the con-
sul to assist an mcarcerated national of his country, and the wholly
different question whether the State can espouse the claims of its
nationals through diplomatic protection The former is within the
jurisdiction of the Court under the Optional Protocol, the latter 1s
not.” (LaGrand, Judgment, I C J Reports 2001, p 482, para 40)

In its objections to the jurisdiction of the Court, the Umited States tried
to introduce a distinction between jurisdiction over treaties and jurisdic-
tion over customary law, observing that “even if a treaty norm and a cus-
tomary norm were to have exactly the same content”, each would have its
“separate applicability”

19 The Court provided an impeccable legal reasoning explaining why
the arguments of the United States were untenable

“The Court cannot accept the United States objections The dis-
pute between the Parties as to whether Article 36, paragraph 1 (a)
and (c), of the Vienna Convention have been violated in this case in
consequence of the breach of paragraph 1 (b) does relate to the inter-
pretation and application of the Convention This is also true of the
dispute as to whether paragraph 1 (6) creates individual nghts and
whether Germany has standing to assert those nghts on behalf of its
nationals Moreover, the Court cannot accept the contention of
the United States that Germany’s claim based on the mdividual
nights of the LaGrand brothers 1s beyond the Court’s jurisdiction
because diplomatic protection 1s a concept of customary inter-
national law This fact does not prevent a State party to a treaty,
which creates individual rights, from taking up the case of one of tts

. nationals and mstituting international judicial proceedings on behalf
of that national, on the basis of a general jurisdictional clause in
such a treaty ” (LaGrand, Judgment, IC J Reports 2001, pp 482-
483, para 42, emphasis added )

20. In its final submissions, Mexico clearly distmguishes between
the institution of diplomatic protection and the institution of consular
assistance It asks the Court to adjudge and declare

97
106 AVENA AND OTHERS (SEP OP SEPULVEDA)

“(1) that the United States of America violated its international
legal obligations to Mexico, 1n its own right and in the exercise
of its right of diplomatic protection of its nationals, by failing
to inform, without delay, the 52 Mexican nationals after their
arrest of their right to consular notification and access under
Article 36 (1) (5) of the Vienna Convention on Consular Rela-
tions, and by depriving Mexico of its right to provide consular
protection and the 52 nationals’ nght to recerve such protection
as Mexico would provide under Article 36 (1) (a) and fc} of
the Convention ”

21 The reading of this submission makes obvious that there are two
different kinds of breaches: one is related to obligations owed to Mexico
in its own right and in the exercise of its right of diplomatic protection of
its nationals, the second one has to do with Mexico’s deprival of its right
to consular assistance and the corresponding right of its nationals to
receive such assistance. It is to be understood that

“diplomatic protection consists of resort to diplomatic action or
other means of peaceful settlement by a State adopting m its own
right the cause of its national in respect of an injury to that national
arising from an internationally wrongful act of another State”,

according to the definition of the International Law Commission That 1s
precisely the basis of Mexico’s claim

22 It 1s believed that the Court, in response to Mexico’s submission,
should have recognized, as a matter of its night to exercise diplomatic
protection, the espousal by Mexico at the international level of the claims
of the 52 Mexican nationals whose individual rights have been denied,
amounting to the denial of justice through the judicial process of the
United States Such a recognition would have been particularly relevant
in the cases of Mr Fierro Reyna, Mr Moreno Ramos and Mr Torres
Aguilera, three cases in which all judicial remedies have been exhausted.
But the right of diplomatic protection of Mexico 1s also valid in the case
of the other 49 Mexican nationals, since the application of the doctrine of
procedural default by United States courts means, for all practical pur-
poses, that there are no remedies to exhaust, and that the futility rule
becomes fully operative, as will be explained later on

23 Had the Court followed its previous jurisprudence and applied it
in the present case, it would have been acting in line with the LaGrand

98
 

107 AVENA AND OTHERS (SEP OP SEPULVEDA)

Judgment, where the Court rejected the argument made by the United
States that “the right of a State to provide consular assistance to nation-
als detamed in another country, and the right of a State to espouse the
laws of its nationals through diplomatic protection, are legally different
concepts” (LaGrand, Judgment, IC J Reports 2001, p 493, para. 76).
The Court also reyected in LaGrand the contention of the United States
that “rights of consular notification and access under the Vienna Con-
vention are nghts of States, and not of individuals, even though these
nights may benefit individuals by permitting States to offer them consular
assistance” (tbid.) One would have thought that these claims by the
United States were put to rest, definitively and convincingly by the Court
when it stated that

“the Court concludes that Article 36, paragraph 1, creates individual
nights, which, by virtue of Article I of the Optional Protocol, may be
invoked in this Court by the national State of the detamed person
These rights were violated in the present case ” (LaGrand, Judgment,
ICJ Reports 2001, p 494, para 77.)

24 If individual nights were violated in the LaGrand case, and if indi-
vidual rights are being violated in the present case, then it follows from
these premises that there 1s only one legal, obvious and necessary conclu-
sion that the individual nights of the 52 Mexican nationals may be
mvoked in this Court by Mexico. A contrary conclusion 1s mcompatible
with the decision of the Court in the LaGrand Judgment.

VI

25 Furthermore, the present Judgment departs substantially from the
findings in the LaGrand Judgment m a number of other aspects, related
to the circumstances in which local remedies must be exhausted, to
application of the procedural default rule and to the question of denial
of justice

26 The rules that are to be applied m order to settle the issue of the
exhaustion of local remedies have previously been decided by the Court
They are linked to the doctrine of procedural default In LaGrand, the
Court found that

“the procedural default rule prevented them from attaching any
lepal significance to the fact, mter aha, that the violation of the
rights set forth in Article 36, paragraph 1, prevented Germany, in a
timely fashion, from retaining private counsel for them and other-
wise assisting in their defence as provided for by the Convention
Under these circumstances, the procedural default rule had the effect
of preventing ‘full effect [from being] given to the purposes for which
the rights accorded under this Article are intended’, and thus vio-
lated paragraph 2 of Article 36 ” (LaGrand, Judgment, I C J. Reports
2001, pp 497-498, para 91)

99

 

 
108 AVENA AND OTHERS (SEP OP SEPULVEDA)

27. It 1s generally accepted by the Court that the procedural default
rule represents a bar to obtain a remedy 1n respect of the violation of the
rights contained in the Vienna Convention Thus Mexico’s claims cannot
be rejected on the basis of the non-exhaustion of local remedies, as “it
was the United States itself which failed to carry out its obligations under
the Convention”, as was nightly established by the Court in LaGrand.

28 Local remedies must be exhausted, but not if the exercise 1s “a
clearly futile and pointless activity” (Barcelona Traction, Light and Power
Company, Limited, IC J Reports 1961, p 145) The need for the prin-
ciple of the exhaustion of local remedies to have a degree of effectiveness
was provided by the Court when 1t found that

“for an international claim to be admissible, 1t 1s sufficient if the
essence of the claim has been brought before the competent tribunals
and pursued as far as permitted by local law and procedures, and
without success” (Elettronica Sicula S p A (ELSI), Judgment, I CJ
Reports 1989, p. 46, para 59, emphasis added)

29 The United Nations International Law Commussion (ILC) has
been working on the topic of diplomatic protection for a number of
years The Special Rapporteur, in his Third Report, submitted to the ILC
a draft Article by which local remedies do not need to be exhausted if
they provide no reasonable possibility of an effective redress. Thus the
non-recourse to local remedies require a tribunal to

“examine circumstances pertaining to a particular claim which may
not be immediately apparent, such as the independence of the judi-
ciary, the abihty of local courts to conduct a fair trial, the presence
of a line of precedents adverse to the claimant and the conduct of the
respondent State. The reasonableness of pursuing local remedies
must therefore be considered tn each case ” (ILC, Third Report on
Diplomatic Protection, A/CN 4/523, 7 March 2002, para 45, empha-
sis added )

36 There is an evident need to examune the nature of the remedies that
are to be exhausted For these purposes, the “futility rule” 1s to be
applied There is a clear support to the notion that

“the local remedies which must be exhausted include remedies of a
legal nature “but not extra-legal remedies or remedies as of grace’, or
those whose ‘purpose 1s to obtain a favor and not to indicate a
nght. Administrative or other remedies which are not judicial or
quasi-judicial in character and are of a discretionary character there-
fore fall outside the application of the local remedies rule ” (ILC,

100
109 AVENA AND OTHERS (SEP OP SEPULVEDA)

Third Report on Diplomatic Protection, A/CN 4/523, 7 March 2002,
para 14)

Thus clemency 1s not a local remedy that must be exhausted, and, as the
Court has found in the present Judgment, clemency 1s “not sufficient in
itself to serve as an appropriate means of ‘review and reconsideration’ ”
(para 143) The reason for this finding is that “the process of review
and reconsideration should occur within the overall judicial proceedings
relating to the individual defendant concerned” (Judgment, para. 141).
Thus the Court regards clemency as a non-judicial procedure

31 The ILC Special Rapporteur on Diplomatic Protection establishes
in his commentary, included m his Third Report, that there 1s no need to
exhaust local remedies when such remedies are ineffective or the exercise
of exhausting such remedies would be futile The reason for this is that
a claimant 1s not required to exhaust justice in a foreign State “when
there 1s no justice to exhaust” (ILC, Third Report on Diplomatic Protec-
tion, A/CN 4/523, 7 March 2002). As a result of the application of the
procedural default rule by the United States courts to the Mexican
nationals that are under Mexico’s diplomatic protection, 1t 1s not suitable
to sustain that there is a need to exhaust local remedies when it has
already been found that the doctrine of procedural default mmposes a
Judicial bar to such remedial action, thus establishing a legal impediment
to a municipal redress

VII

32 As interpreted by the Court in the LaGrand Judgment, Article 36,
paragraph 2, imposes a number of obligations on the parties’

(a) As a consequence of the determination made by the Court of the
nature of the rights contamed im Article 36, paragraph 1, “the
reference to ‘nghts’ m paragraph 2 must be read as applying not
only to the rights of the sending State, but also to the rights of
the detamed individual” (LaGrand, Judgment, IC J Reports 2001,
p 497, para 89)

(6) The specific application of the “procedural default” rule becomes
problematical when the rule does not “allow the detained individual
to challenge a conviction and sentence” by clauming that a breach of
the “without delay” consular notification has occurred, “thus pre-
venting the person from seeking and obtaming consular assistance
from the sending State” (ibid., p 497, para 90)

(c) Atthe request of the detamed person, the sending State has the right
to arrange for his legal representation
(d) The procedural default rule 1s an impediment for the United States

101
110 AVENA AND OTHERS (SEP OP SEPULVEDA)

courts to attach “any legal significance to the fact, iter alia, that the
violation of the rights set forth in Article 36, paragraph 1, prevented
Germany, in a tumely fashion, from retaining private counsel for [its
nationals] and otherwise assisting in their defence as provided for by
the Convention” (1 C J Reports 2001, pp 497-498, para 91)

fe) The procedural default rule had the effect, under these circum-
stances, of preventing “‘full effect [from bemg] given to the purposes
for which the rights accorded under this article are mtended’, and
thus violated paragraph 2 of Article 36” (bid, p 498, para 91).

33, Yet, according to the evidence provided in the written and oral
proceedings, the United States courts, even after LaGrand, still continue
to apply the procedural default rule in the same manner as those courts
did in the pre-LaGrand phase The reason submitted by the United States
1s that “procedural default rules will possibly preclude such claim on
direct appeal or collateral review, unless the court finds there 1s cause for
the default and prejudice as a result of these alleged breach” (Counter-
Memorial of the United States of America (CMUS), para 6 65) How-
ever, no court in the United States has found that “there is cause for the
default and preyudice” in cases of a Vienna Convention claim, under the
argument that Article 36 nights are not constitutronal rights

34 In this context, it may be useful to recall what Justice Stevens, of
the United States Supreme Court, had to say on the matter The Supreme
Court declined to grant certiorari to hear a recent case, but in this
separate opinion, Justice Stevens stated

“applying the procedural default rule to Article 36 claims is not only
in direct violation of the Vienna Convention, but 1t 1s also manifestly
unfair. The ICJ’s decision in LaGrand underscores that a foreign
national who 1s presumptively ignorant of his mght to notification
should not be deemed to have warved the Article 36 protection
simply because he failed to assert that night in a state criminal pro-
ceeding ” (CR 2003/24, para 244)

35 The actual and accepted practice of the United States courts on the
interpretation and application of Article 36, paragraph 2, and of the
LaGrand Judgment imposes severe restrictions on the concept of review
and reconsideration, since it fails to provide a legal remedy that may be
in agreement with the letter and the spirit of the Vienna Convention and
LaGrand The United States courts are condemned to repetition, since a
legai straightjacket 1s imposed by the prevailing system, a system that

102
111 AVENA AND OTHERS (SEP OP SEPULVEDA)

does not regard a breach of Article 36 as a breach of a constitutional
right.

36 The detained foreign person subject to a trial in the judicial system
of the United States will find himself trapped in a cloistered legal situa-
tion He may be unaware of his rights to consular notification and com-
munication And then due to the failure of the competent authorities to
comply with Article 36, he will be unable to raise the violation of his
nghts as an issue at trial. Because of that, and since he did not claim his
rights at the proper judicial time due to ignorance, federal and state
courts will hold the doctrine of procedural default, which will bring
about the defeat of remedies for the violation of rights established by
Article 36 As a result of this chain of judicial events, there will be a legal
impossibility to escape from this entrapment unless a way out 1s provided
by a precise definition of the purposes that are to be achieved by a pro-
cess of review and reconsideration Such a definition must break the bar-
rier that imposes a recurrent and absurd circular legal argument, one that
paralyses any meamngful remedial action that may be undertaken when
there is a breach of Article 36

37. In the present Judgment the Court correctly states (para 112) that
the problem to which attention was drawn in the LaGrand case, and
which is also pertinent in the present case,

&é

arises when the procedural default rule does not allow the detained
individual to challenge a conviction and sentence by claiming, in
reliance on Article 36, paragraph 1, of the Convention, that the com-
petent national authorities failed to comply with their obligation to
provide the requisite consular information “without delay”, thus
preventing the person from seeking and obtaming consular assis-
tance from the sending State.’ (1 C J Reports 2001, p 497, para 90)”

On this basis, the Court concluded in LeGrand that “the procedural
default rule prevented counsel for the LaGrands to effectively challenge
their convictions and sentences other than on United States constitu-
tional grounds” (I C J Reports 2001, p. 497, para 91) But what is even
more relevant 1s the finding of the Court in the present case “This state-
ment of the Court seems equally valid in relation to the present case,
where a number of Mexican nationals have been placed exactly in such a
situation ” (Judgment, para 112) Furthermore, there is one additional
important conclusion’

“the Court simply notes that the procedural default rule has not
been revised, nor has any provision been made to prevent its apph-
cation in cases where it has been the failure of the United States
itself to inform that may have precluded counsel from being in a
position to have raised the question of a violation of the Vienna
Convention in the initial trial” (Judgment, para 113)

103
112 AVENA AND OTHERS (SEP OP SEPULVEDA)

38 In examiming the issue of the procedural default doctrine, the
Court seems to agree, m the first instance, with the contention made by
Mexico, the argument as expressed by Mexico being basically the follow-
ing

“‘a defendant who could have raised, but fails to raise, a legal issue
at trial will generally not be permitted to raise it in future proceed-
ings, on appeal or in a petition for a writ of habeas corpus’ [Memo-
rial of Mexico (MM), para. 224] The rule requires exhaustion of
remedies, itter alia, at the state level and before a habeas corpus
motion can be filed with federal courts. In the LaGrand case, the rule
in question was applied by the United States federal courts; in the
present case, Mexico also complains of the apphcation of the rule in
certain state courts of criminal appeal [MM, paras 228-229] ” (Judg-
ment, para 111)

39 There seems to be an essential comcidence between Mexico’s argu-
ments and the reasonimg contained in the present Judgment The Court
establishes the following basic premises

(a) “the procedural default rule has not been revised, nor has any pro-
vision been made to prevent its application in cases where it has
been the failure of the United States itself to mform that may have
precluded counsel from being in a position to have raised the
question of a violation of the Vienna Convention m the initial
trial” ,

(b) “ijt thus remains the case that the procedural default rule may con-
tinue to prevent courts from attaching legal significance to the fact,
inter alia, that the violation of the rights set forth m Article 36,
paragraph 1, prevented Mexico, in a timely fashion, from retaining
private counsel for certain nationals and otherwise assisting in their
defence”,

(c) “[t]n such cases, application of the procedural default rule would
have the effect of preventing ‘full effect [from being] given to the
purposes for which the nghts accorded, under this Article are
intended’, and thus violate paragraph 2 of Article 36”;

(d) “im several of the cases cited in Mexico’s final submissions the pro-
cedural default rule has already been apphed, and that in others :t
could be applied at subsequent stages in the proceedings” (Judg-
ment, para 113)

40 Being in essence in agreement with these fundamental premises,
the Court and Mexico then part company and reach different conclu-
sions Mexico contends that the United States has violated and continues
to violate the Vienna Convention

“By applying provisions of its municipal law to defeat or foreclose
remedies for the violation of nghts conferred by Article 36 — thus
failing to provide meaningful review and reconsideration of severe

104
113 AVENA AND OTHERS (SEP OP SEPULVEDA)

sentences imposed in proceedings that violated Article 36.” (MM,
p 93, para 226)

41 One first issue in Mexico’s argument 1s related to the continuity in
the non-compliance and the non-applicability, in the courts of the United
States, of the concept of “review and reconsideration” mandated in
LaGrand But there 1s an additional element

“despite this Court’s clear analysis in LaGrand, US courts at both
the state and federal level, continue to mvoke default doctrines to
bar any review of Article 36 violations — even when the national
had been unaware of his rights to consular notification and commu-
nication and thus his ability to raise their violation as an issue
at trial, due to the competent authorities’ failure to comply with
Article 36” (MM, p 93, para 227).

42 More as an expression of hope than as a reflection of the
mechanics that have been imposed in the United States courts by the
application of the procedural default doctrine, the present Judgment
finds that, with the exception of Mr. Fierro (case No 31), Mr Moreno
(case No. 39) and Mr Torres (case No, 53), where conviction and
sentence have become final, in none of the other 49 cases

“have the criminal proceedings against the Mexican nationals con-
cerned already reached a stage at which there 1s no further possi-
bility of judicial re-exammation of those cases, that 1s to say, all
possibility 1s not yet excluded of ‘review and reconsideration’ of
conviction and sentence, as called for in the LaGrand case

It would therefore be premature for the Court to conclude at this
stage that, in those cases, there 1s already a violation of the obliga-
tions under Article 36, paragraph 2, of the Vienna Convention ”
(Judgment, para 113.)

43 The Court may be right in leaving open a possibility of a process
of review and reconsideration and m finding that 1t 1s premature to con-
clude that there 1s already a breach of Article 36 But 1f the post-LaGrand
experience 1s of any value, the potential to submit the rule of procedural
default to a meaningful and effective system of review and reconsidera-
tion by the courts of the United States is rather remote Notwithstanding
the clear mandate provided in the LaGrand Judgment, the aftermath of
LaGrand provides evidence that there 1s little yudicial wish in the United
States courts to “allow the review and reconsideration of the conviction
and sentence by taking account of the violation of the nghts set forth” in
the Vienna Convention, as ordered by the Court in the LaGrand Judg-
ment

44 The fact is that, as has been already stated, no judicial review and

105
 

 

114 AVENA AND OTHERS (SEP OP SEPULVEDA)

reconsideration is left for Mr Fierro (case No. 31), Mr Moreno (case
No 39), and Mr Torres (case No 53), since there are no further judicial
remedies for these three Mexican nationals who, according to the Court,
have been at risk of execution at least from the time the Court ordered
provisional measures on 5 February 2003, obligating the United States to
take all necessary steps to ensure that they were not executed before the
Court rendered judgment on Mexico’s claims In addition to these three
cases, ten Mexican nationals are unable to challenge their convictions
and sentences on the basis of violations of Article 36, paragraph 1,
because their ability to do so has been barred by the procedural default
doctrine Furthermore, 18 Mexican nationals will find themselves in a
similar situation, because they did not raise the Vienna Convention
claims at trial Again, because of the procedural default rule, they will
also be barred from challenging their convictions and sentences on this
basis, once they attempt to raise the claim on appeal or in post-convic-
tion proceedings that are still ongoing (CR 2003/24, p 69, para 245)

45 It seems far beyond the realm of the possible that these 31 Mexican
nationals can rely, once they have no further judicial redress, or once
they are subject to the application of the procedural default doctrine, on
a process of judicial review and reconsideration by the United States
courts The room for legal manceuvring 1s already too narrow to deposit
any realistic hope in an effective and meaningful judicial remedy once the
procedural default rule 1s put into operation One cannot but share the
view provided by the Court in the present Judgment

“The crucial point in this situation is that, by the operation of the
procedural default rule as 1t is applied at present, the defendant 1s
effectively barred from raising the issue of the violation of his nghts
under Article 36 of the Vienna Convention and 1s limited to seeking
the vindication of his rights under the Umted States Constitution ”
(Judgment, para 134)

Yet having reached such an unobjectionable conclusion, the Court
does not follow its holding to its ultimate consequences, remaining much
too shy as to the redress that should be provided. It 1s not unreasonable
to assume that once the judicial process 1s completed and the remedies for
the violations are finally unavailable, a denial of justice may come into
being, unleashing a chain of legal consequences at the international level

VII
46 According to Article 36, paragraph 1 fc), consular officers have
the right to arrange for the legal representation of a national who is im

prison, custody or detention Such a night 1s particularly important in

106

 

 
 

 

115 AVENA AND OTHERS (SEP OP SEPULVEDA)

cases nm which a severe penalty may be imposed In a peculiar interpreta-
tion of the nature of this right, in the present Judgment it 1s pointed out
that

“the exercise of the nghts of the sending State under Article 36,
paragraph 1 (c), depends upon notification by the authorities of the
receiving State It may be, however, that information drawn to the
attention of the sending State by other means may still enable its
consular officers to assist in arranging legal representation ”
(Judgment, para 104)

And then the Judgment reaches a conclusion that may have no factual or
legal support

“the Mexican consular authorities learned of their national’s deten-
tion in time to provide such assistance, either through notification by
United States authorities (albeit belatedly in terms of Article 36,
paragraph 1 (b)), or through other channels” (ibid , emphasis added)

im the case of the 16 Mexican nationals that are listed in the Judgment,
providing their name and the number of their case

47 A review of these 16 cases should lead to a different conclusion In
most if not all cases legal representation was badly needed from the very
begimning, when such assistance 1s of the utmost necessity and benefit In
certain of the quoted cases the legal representation was provided when
the Mexican national had already been convicted There are certain cases
of severe mental illness that required proper legal representation at an
early stage of the trial, one that could have been provided by a consular
officer ready to assist also in the impaired and disadvantaged condition
of the mentally i111 Mexican national There are cases of mental retarda-
tion, a circumstance that facilitated mcrimmating statements made with-
out a lawyer being present, which later negatively affected the Mexican
national during his trial There are certain cases of confessions obtained
through torture, an event that would certainly contradict the notion that
notification was not so late as to effectively preclude arranging legal rep-
resentation There are certain cases of Mexican nationals that understood
no English whatsoever, be it written or spoken, and yet had to sign self-
meriminating statements without the benefit of an interpreter or of a
Spanish-speaking lawyer There are certain cases where Mexican con-
sular officials learned of the arrest of a Mexican national three years
after his arrest, once he had been already sentenced to death

48 From a legal point of view, a matter of great concern must be the
notion implicit in the Judgment that notification under Article 36, para-
graph 1 (b), albeit not made “without delay”, was not so late as to effec-
tively preclude legal representation (Judgment, para 104) In most if not

107

 

 
116 AVENA AND OTHERS {SEP OP SEPULVEDA)

all of the 16 cases quoted there was no consular notification made by the
competent authorities, which has already been found to be a violation of
Vienna Convention obligations In the operative part of the Judgment,
the Court clearly establishes that the United States 1s in breach of the
obligations imposed upon it by Article 36, paragraph 1 (a), (6) and (c)
Three fundamental breaches are found by the Court (not informing with-
out delay of the nghts of 51 Mexican nationals, not notifying the appro-
priate Mexican consular post without delay of the arrest of 48 Mexican
nationals, depriving Mexico of the right to provide, m a timely fashion,
assistance to the individuals concerned , depriving Mexico of the right, in
a timely fashion, to communicate with and have access to 1ts nationals
and to visit them in detention) Yet it seems rather odd that the Court, in
spite of these findings, establishes, with no further argument, that “Mexi-
can consular authorities learned of their national’s detention in time to
provide” legal assistance Furthermore, the “without delay” breach,
already established by the Court, radically contradicts the idea that legal
representation may be provided at a later period, belatedly, whatever the
circumstances of the detention and whatever the stage of the trial may be,
without infringing Article 36, paragraph 2, This exegesis of the Vienna
Convention finds no foundation in the text of the treaty and defeats
the traditional rules of hermeneutics But, in addition to the breach of
Article 36, nothing in the Vienna Convention allows for such an interpre-
tation, one that subjectively declares whether or not legal representation
in accordance with Article 36, paragraph 1 fe), 1s bemg provided at the
right time Such an interpretation does not comply with the Vienna Con-
vention or with any of the previous holdings of the Court Yet its conse-
quences are most damaging It means excluding from the decision of the
Court those 16 cases quoted in paragraph 104 of the present Judgment.
If, as Mexico claims, it has been deprived specifically to arrange legal rep-
resentation, and consequently its nationals were deprived of the possi-
bility of receiving the corresponding assistance, under Article 36, para-
graph 1 (c), and the claim is to be apphcabie only to the 34 Mexican
nationals listed m paragraph 106 (4) of the Judgment and mentioned in
finding No 7 of its operative part, then the dramatic effect is that, with-
out any legal or factual basis, Mexico and 16 Mexican nationals are being
deprived of their right to provide and receive legal representation in
criminal proceedings that have resulted in their being on death row Such
a dramatic effect runs contrary to previous findings by the Court:

“Tt follows that when the sending State is unaware of the deten-
tion of its nationals due to the failure of the recerving State to pro-

108
117 AVENA AND OTHERS (SEP. OP. SEPULVEDA)

vide the requisite consular notification without delay, . the sending
State has been prevented for all practical purposes from exercising
its rights under Article 36, paragraph 1 It is mmateral for the pur-
poses of the present case whether the LaGrands would have sought
consular assistance from Germany, whether Germany would have
rendered such assistance, or whether a different verdict would have
been rendered It 1s sufficient that the Convention conferred these
rights, and that Germany and the LaGrands were in effect prevented
by the breach of the United States from exercising them, had they so
chosen.” (LaGrand, Judgment, IC J Reports 2001, p 492, para. 74 )

49 The purpose of Article 36 1s to facilitate the exercise of consular
functions related to nationals of the sending State It umposes a number
of obligations on the receiving State and provides certam nights of
consular protection on behalf of a national of the sending State that has
been “arrested or commutted to prison or to custody pending trial or 1s
detained in any other manner” Whenever such an event may happen, the
receiving State “shall, without delay, inform the consular post of the
sending State”, Additionally, “consular officers shall have the right to
visit a national of the sending State who 1s in prison, custody or
detention to arrange for his legal representation” Surely the essential
objective of this principle 1s to guarantee that the protected national who
is In prison, custody or detention has the benefit of expert legal advice
before any action 1s taken potentially detrimental to his rights As a con-
sequence of this principle, the notification should be given immediately
and prior to interrogation, especially in the case of serious crimes, if the
exercise of right 1s to be useful

IX

50 The night of the consular officer to arrange for the legal representa-
tion of the protected national 1s beyond question If the competent
authorities of the receiving State are under the obligation to inform the
protected national, without delay, of his nights of consular assistance,
which include arranging for legal representation, m accordance with
Article 36, then this principle can be regarded as closely related, in spirit
and content, to the Miranda warnmg. The Advise of Rights established
in the Miranda warning comprises seven elements Four of them are
directly linked to legal representation

{a} you have the nght to talk to a lawyer for advice before we ask you
any questions,

(b) you have the right to have a lawyer with you during your questioning,

fc) if you cannot afford a lawyer, one will be appointed for you before
any questioning if you wish, and

109
118 AVENA AND OTHERS {SEP OP SEPULVEDA)

(d} if you decide to answer questions now without a lawyer present, you
have the night to stop answering at any time

51. To be useful, the consular right to arrange for the legal representa-
tion of the protected national should be exercised by the sending State as
soon as possible There should be a corresponding obligation on the part
of the recerving State not to undertake any action that may affect the
rights of the protected person To this effect, it may be useful to quote
LaGrand

“the procedural default rule prevented them from attaching any
legal significance to the fact, wter aha, that the violation of the
rights set forth in Article 36, paragraph 1, prevented Germany, i a
timely fashion, from retaimg private counsel for them and other-
wise assisting their defence as provided for by the Convention”
(LaGrand, Judgment, 1 CJ Reports 2001, pp 497-498, para. 91,
emphasis added)

52 The essence of the controversy centres on the nature and scope of
the nghts provided by Article 36. If the United States courts deny that
the Vienna Convention creates individual rights no conciliation will be
found with the LaGrand Judgment, which has already recognized the
existence of such individual nights The issue to be decided 1s whether a
breach of Article 36 will mean, under certain circumstances, a breach of
a constitutional night, thus violating the principle of due process of law
and the individual nights of the foreign national subject to a tnal.

53 The Miranda warning, an integral part of the United States system
of constitutional nghts, mcludes a number of principles related to legal
representation, regarded as fundamental due process nghts. One of the
purposes of Article 36 is to identify and validate certain individual rights
This principle has been clearly established in the LaGrand Judgment To
exercise an individual right there 1s a need to provide a mechanism for its
implementation, since rights do not operate in a void. The importance of
this mechanism 1s particularly relevant whenever there 1s a breach of the
corresponding obligations, imposing a duty to redress the wrong done

54 The Miranda warning provides the foundation for due process of
law of the detained person from the very moment of his arrest As may be
understood by the findings in the LaGrand Judgment and 1n the present
Judgment, under certain circumstances Article 36 establishes a number of
basic elements to ensure a fair trail from the time a foreign national 1s
subject to custody by competent authorities up to the end of his judicial
process. There 1s an intumate link between the Miranda warning and
Article 36 m the sense that both aim at creating a scheme of protection
of rights that directly impinge on the fairness of a trial This scheme of pro-
tection may and should become effective and operative from the very first

110
119 AVENA AND OTHERS (SEP OP SEPULVEDA)

stages, preserving the nights of the detained person from an interrogation
that may do him an unjustified harm at a later period of his judicial pro-
cess. Under these assumptions, the individual rights of a detained person
will be better protected if the corresponding consular officer arranges for
his legal representation, involving a defence counsel of quality and with
expenence in the legal procedures that affect foreign nationals in capital
cases The scheme of protection will also be essential on other issues
that are also an integral part of due process of law plea-bargaining, the
gathering of evidence, submission of mvestigative evidence

3

55 Consular protection may be an important element for due process
of law, especially in capital cases Depending on the circumstances of
each case, individual nghts emanating from Article 36 can be equated
with constitutional rights when the question to decide 1s closely related
to the fair administration of justice If this premise 1s recognized and
accepted, then the Fifth Amendment to the United States Constitution
can be invoked This amendment specifically provides for procedural
guarantees in cases of “a capital or otherwise infamous crime”, adding
that no person shall “be deprived of hfe, liberty or property, without due
process of law”

56 In LaGrand, the Court found that “it would be incumbent upon
the United States to allow the review and reconsideration of the convic-
tion and sentence by taking account of the violation of the nghts set forth
in the Convention” These rights must be considered fundamental to due
process A distinction has been made by the United States, arguing that
those rights are procedural rights and not substantive nights But it may
well be that a violation of a procedural night will profoundly affect due
process of law There has to be a fine hne drawn between substantive
rights and procedural rights in certain cases In the Miranda warning, 1s
the nght to talk to a lawyer for advice before any questions are asked a
substantive or a procedural right? Whatever the preference may be the
answer to this question, the fact 1s that the Miranda warning 1s embedded
in the constitutional system of the United States and 1s part of its legal
culture Fundamental procedural rights become an essential element in
the protection of individual nghts,.transforming a legal instrument into a
constitutional principle Thus the nghts afforded by Article 36 of the
Vienna Convention should be considered fundamental to due process

57 The Court found, in the LaGrand Judgment, that

“Article 36, paragraph 1 (b/), spells out the obligations the receiving
State has towards the detamed person and the sending State

111
120 AVENA AND OTHERS (SEP OP SEPULVEDA)

Based on the text of these provisions, the Court concludes that
Article 36, paragraph 1, creates individual rights, which, by
virtue of Article I of the Optional Protocol, may be invoked in this
Court by the national State of the detained person” (1 C J Reports
2001, p 494, para 77)

The sending State is thus the depository of a nght to provide consular
protection to 1ts detained nationals, and foreign nationals have the night
to seek the assistance of 1ts consular officers when detained By depriving
Mexico and its nationals of the exercise of the mghts provided m the
Vienna Convention and established by the Court in LaGrand, the breach
committed by the United States has resulted in fundamentally unfair
criminal proceedings for the Mexican nationals

x

58 Mexico has requested that, “pursuant to the myuries suffered by
Mexico in its own right and in the exercise of diplomatic protection of its
nationals, [it] 1s entitled to full reparation for these myurtes m the form of
restitutio in integrum” In the present Judgment, the Court seems, at first,
to agree to the petition made by Mexico It quotes what it considers to be
the general principle applicable to the legal consequences of an mter-
nationally wrongful act “It is a principle of mternational law that the
breach of an engagement involves an obligation to make reparation in an
adequate form” (Factory at Chorzow, Jurisdiction, Judgment No 8,
1927, PCIJ, Series A, No 9, p 21) Then the Court takes the argu-
ment further by quoting a classical elaboration of what reparation means:

“The essential principle contained in the actual notion of an
illegal act — a principle that seems to be established by international
practice and m particular by the decisions of arbitral tribunals — 1s
that reparation must, as far as possible, wipe out all the consequences
of the illegal act and reestablish the situation which would, in
all probability, have existed if that act had not been committed ”
(Factory at Chorzôw, Merits, Judgment No 13, 1928, PCI,
Series A, No 17, p 47)

59 If the Court had assumed the full consequences of this finding,
made by its yudicial predecessor, by establishing that, in the present case,
the reparation for the violation should he in “re-establishing the situation
which would, in all probability, have existed if that act had not been
commitied”, that would have meant answermg affirmatively all the
remedial actions requested by Mexico

60 But the Court has preferred to remain aloof from the principle of
restoration and concentrate its attention in defining what 1t considers to
be the task of the Court in the present case, which 1s “to determine what
would be adequate reparation for the viciation of Article 36” (Judgment,
para 121) a concept that according to the Judgment “varies depending

112
121 AVENA AND OTHERS (SEP OP SEPULVEDA)

upon the concrete circumstances surrounding each case and the precise
nature and scope of the mjury” Gudgment, para. 119) The Judgment
concludes that

“the internationally wrongfal acts committed by the United States
were the failure of its competent authorities to inform the Mexican
nationals concerned, to notify Mexican consular posts and to enable
Mexico to provide consular assistance. It follows that the remedy to
make good these violations should consist in an obligation on the
United States to permut review and reconsideration of these nationals’
cases by the United States courts ” (Judgment, para. 121 )

This finding falls short of what Mexico had requested, since Mexico was
sustaining its arguments on the basis of the “essential principle” conse-
crated m the Chozéw Factory case and previously recognized by this
Court, which 1s to re-establish the situation which would, im all proba-
bility, have existed if that act had not been committed

XI

61 There 15, in the present Judgment, a definition of the character and
scope of review and reconsideration of convictions and sentences. The
qualification 1s that 1s has to be carned out “taking account of the viola-
tion of the rights set forth in the Convention”, as established in the
LaGrand Judgment, and “including, m particular, the question of the
legal consequences of the violation upon the criminal proceedings that
have followed the violation” (Judgment, para 131). Unfortunately, this
qualification 1s not specifically included in the respective finding that 1s
contained m the operative paragraphs of the Judgment

62 The scope of the obligation to allow “review and reconsidera-
tion of the conviction and sentence” has to be interpreted examining
Article 36 as a whole, As the Court found in LaGrand, the first para-
graph of this Article “begins with the basic principle governing consular
protection: the right of communication and access” Next comes the
modalities of consular notification Then there are the measures consular
authorities may take m rendermg consular assistance to a detained
national If this interrelated system of consular protection 1s breached,
there 1s a duty of the receiving State to undertake certam measures,
which are, according to the LaGrand Judgment, the following

(a) Where the individuals concerned have been subjected to prolonged
detention or convicted and sentenced to severe penalties, it would
be incumbent upon (the receiving State) to allow the review and
reconsideration of the conviction and sentence.

(b} The review and reconsideration process must take into account the
violation of the nghts set forth m this Convention.

113
122 AVENA AND OTHERS (SEP OP SEPULVEDA)

(c) The obligation to review and reconsider can be carried out in vari-
ous ways; the choice of means must be left to the receiving State

63 Article 36, paragraph 2, of the Vienna Convention and the LaGrand
Judgment impose an essential condition: the process of review and recon-
sideration must take into account the violations of the nights set forth in
the Convention and the process must give full effect to the purposes for
which the nghts accorded in Article 36 are intended In LaGrand, the
Court also found the United States m breach of its obligations by “not
permitting the review and reconsideration, in the hight of the rights set
forth in the Convention, of the convictions and sentences of the LaGrand
brothers ” (LaGrand, Judgment, IC J Reports 2001, p 515,
para 128 (4))

64 Indeed the rights that are stipulated in Article 36, paragraph 1, are
to be implemented m accordance with the laws and regulations of the
receiving State But these laws and regulations “must enable full effect to
be given to the purposes for which the nights accorded under this Article
are intended” In the present Judgment, it is difficult to find any clarify-
ing statements as to how these obligations are to be implemented and
what are the precise conditions that are to be applied in order to ensure
that the process of review and reconsideration will be effective and mean-
mgful. Such statements and conditions should be an integral part of the
Judgment, particularly in 1ts operative part, as an essential determination
of the remedial measures that are being required by the Court

65 The United States has indicated that, if there has been a breach of
Article 36,

“The whole point is simply to examine the conviction and sen-
tence in hght of the breach to see whether, in the particular circum-
stances of the individual case, the Article 36 breach did have some
consequences — some impact that impinged upon fundamental fair-
ness and to assess what action with respect to the conviction and
sentence that may require ” (CR 2003/29, p 20, para. 3 6, Philbin )

It 1s also said by the United States that 1t 1s true that

“if a defendant fails to raise a claim under the Vienna Convention at
the proper time, he will be barred by the procedural default rule
from raising the claim on appeal. Here again, however, as long as
the defendant has preserved his claim relating to the underlying
myury, an myury to some substantive right — such as a claim that he
did not understand that he was waiving his right to counsel m an
mterrogation — that claim can be addressed. As a result, an exami-
nation of the impact of the Article 36 violation on the trial and
its fundamental fairness — which is at the core of review and recon-
sideration called for by LaGrand — 1s fully available ” (CR 2003/29,
p 25, para 3 23, Philbin )

114
123 AVENA AND OTHERS (SEP OP SEPULVEDA)

66 Yet, according to the evidence provided in the written and oral
proceedings, the United States courts, even after LaGrand, continue to
apply the procedural default rule in the same manner as rts courts did in
the pre-LaGrand phase The reason submitted by the United States 1s
that “procedural default rules will possibly preclude such claim on direct
appeal or collateral review, unless the court finds there 1s cause for the
default and prejudice as a result of these alleged breaches” (CMUS,
p 111, para 665) However, no court in the United States has found
that “there is cause for the default and preyudice” in cases of a Vienna
Convention claim, under the argument that Article 36 nghts are not con-
stitutional mghts The weakness and limitations of ordering a process of
review and reconsideration become evident when the results have proven
to lack effectiveness

67. There 1s a need to define the nature of the obligations mmposed by
the concept “by means of its own choosing”. If the issue 1s not properly
clarified by the Court, the two Parties in the present case will not have a
sufficiently solid legal guideline on the adequate measures to be under-
taken im order to find the reparation sought by Mexico and in order to
comply with the remedy decided by the Court to relieve the United States
of its responsibility The settlement of this issue 1s necessary in order to
deal with the consequences that anse by virtue of an internationally
wrongful act The responsible State has the duty to make full reparation
for the myury caused by its wrongful act To dispel any potential mus-
understandings, there 1s a precedent that provides a guideline and that
can be invoked m order to ensure a clear definition. The Permanent Court
of International Justice found that there 1s a need to

“ensure recognition of a situation at law, once and for all and with
binding force as between the Parties; so that the legal position thus
established cannot again be called in question in so far as the legal
effects ensuing therefrom are concerned” {interpretation of Judg-
ments, Nos 7 and 8 (Factory at Chorzéw), Judgment No II, 1927,
PCIJ, Series A, No 13, p 20).

68. Full reparation seems unlikely to be achieved if the ambiguity of
the notion of “by means of its own choosing” remains and 1s not
strengthened with the addition of some specific measures. From the exist-
ing evidence in the pre-LaGrand and post-LaGrand periods, the United
States has followed a pattern of compliance with the Vienna Convention
and the Court’s Judgment that is far from satisfactory To claim that a
clemency procedure 1s a sufficient instrument to carry out the obhgations
contained in the LaGrand Judgment 1s to 1gnore the need for an adequate
reparation As the Permanent Court of International Justice found,

“the essential principle is that reparation must, as far as possible,
wipe out all the consequences of the illegal act and re-establish the

115
124 AVENA AND OTHERS (SEP OP SEPULVEDA)

situation which would, in all probability, have existed 1f that act had
not been committed” (Factory at Chorzôw, Merits, Judgment No 13,
1928, P CIJ, Series A, No 17, p 47)

69 The remedial action to be provided must determine how the laws
and regulations of the United States, introducing an element of effective-
ness that has to be mandatory and compulsive, will “enable full effect to
be given to the purposes for which the rights accorded under [Article 36]
are intended” The review and reconsideration of the conviction and sen-
tence has to take into account the breach of the rights set forth in the
Convention These rights should be considered as belonging to the
category of fundamental rights that impinge on due process of law If
full effect 1s to be given to the purposes of these rights, and if the review
and reconsideration has to take into account the nature of the violation
of the rights, then the margin in the application of the principle of “by
means of its own choosing” becomes far narrower The means must be
effective and the choosing has to be very selective

70 Mexico’s request for a meaningful and effective review and recon-
sideration of convictions and sentences finds support in the Commentary
to Article 35 contained in the International Law Commission’s Draft
Articles on State Responsibility

“the term ‘juridical restitution’ 1s sometimes used where restitution
requires or involves the modification of a legal situation either within
the legal system of the responsible State or im 1ts legal relations with
the injured State Such cases include the revocation, annulment or
amendment of a constitutional or legislative provision enacted in vio-
lation of a rule of international law, the rescinding or reconsideration
of an administrative or judicial measure unlawfully adopted in respect
of the person or property of a foreigner ” (A/56/10, p 240,
para 5, emphasis added )

71 Under the assumption that the United States is in breach of an
international obligation, that Mexico suffered an injury for which a
remedy 1s sought, and that the United States cannot “rely on the provisions
of its internal law as justification for failure to comply with its obliga-
tions”, there are sufficient legal grounds to assume that if the procedural
default rule 1s perpetuated in the United States courts, then there 1s little
future for a meaningful and effective mechanism of judicial review and
reconsideration If this assumption remains valid, then 1t may be indis-
pensable for the Court to recover the concept of “juridical restitution”
invoked by the International Law Commission, which becomes appli-
cable when there 1s a need to modify a legal situation within the legal
system of the responsible State It 1s worth repeating juridical restitu-
tion may

116
125 AVENA AND OTHERS (SEP OP, SEPULVEDA)

“imelude the revocation, annulment or amendment of a constitu-
tional or legislative provision enacted in violation of a rule of inter-
national law, the rescinding or reconsideration of an administrative
or judicial measure unlawfully adopted in respect of the person or
property of a foreigner” (A/56/10, p 240, para 5).

It may happen that the judicial measure, 1f found in breach of an inter-
national obligation, has to be rescinded through legislative means

XII

72 In its final submission, Mexico requests the Court to adjudge that
the United States “shall cease 1ts violations of Article 36 of the Vienna
Convention with regard to Mexico and its 52 nationals” Yet the Court
found that “Mexico has not established a contmung violation of
Article 36 of the Vienna Convention with respect to the 52 individuals”
(Judgment, para 148) But the continumg violation can be estab-
hshed by examining the cases detailed in the Application of Mexico
(paras 67-267) By consulting the specific cases, 1t becomes clear that
there are two elements in the continuous breach of obligations by the
United States

{a} from 1979 to 1999, that is to say during the 20 years considered in
Mexico’s Application (in terms of the first arrest and the last arrest
of the 52 Mexican nationals included in the Application), there was
no compliance on the part of the competent authorities of the
United States in the fufilment of their Article 36 obligations That
has already been decided by the Court in the present case;

{b) m the post-LaGrand stage, United States courts continue to apply
the doctrine of procedural default. As the Court has stated, “a claim
based on the violation of Article 36, paragraph 1, of the Vienna
Convention, however mentorious in itself, could be barred in the
courts of the United States by the operation of the procedural
default rule” (Judgment, para 133) The Court m LaGrand had the
opportunity to define the scope of the procedural default doctrine:

“In itself, the rule does not violate Article 36 of the Vienna
Convention The problem arises when the procedural default rule
does not allow the detained individual to challenge a conviction
and sentence by clamming that the competent national authon-
ties failed to comply with their obligation to provide the requisite
consular information ‘without delay’, thus preventing the person
from seeking and obtaining consular assistance from the sending
State.” (LaGrand, Judgment, IC J Reports 2001, p 497,
para 90)

73 In the post-LaGrand phase, the process of review and reconsidera-
tion has not meant the inapplicabihity of the procedural default doctrine

117
126 AVENA AND OTHERS (SEP OP, SEPULVEDA)

If the Court has found that the United States is m breach of Article 36 of
the Vienna Convention, as it already has, 1t follows that a cessation of
such continuous violations is a proper measure in order to secure an end
to a contmuing wrongful conduct.

74 According to the arguments submitted during the proceedings,
there are 102 Mexican nationals that have been detamed and charged
with serious felonies after the LaGrand Judgment was issued, without
being notified of their rights to consular notification and access In 46 of
these 102 cases, the United States effectively does not dispute the viola-
tion Six out of the 46 cases face the potential imposition of the death
penalty

75 The United States provides a number of countervailmg arguments
but no evidence to contradict the facts submitted by Mexico The argu-
ments point out that “the United States has demonstrated that 1ts efforts
to improve the conveyance of information about consular notification
are continuing unabated and are achieving tangible results” It adds that

“Mexico would have the Court dictate to the United States that it
cease applying — and also guarantee that it would in fact not
apply — a wide variety of fully proper municipal legal doctrines and
decisions, the combined scope of which 1s staggering” (CMUS,
paras 8.36 and 8 38)

76 The United States considers that the 102 cases — or, for that mat-
ter, the six cases — submitted by Mexico are “isolated cases” But the
issue 1s to determine whether there 1s a continuity in the failure to comply
with Article 36 obligations by the United States. That seems to be the
case The United States may undertake a commutment “to ensure mmple-
mentation of the specific measures adopted in performance of its obliga-
tions under Article 36, paragraph 1, of the Convention” But the effec-
tiveness of this commitment 1s what 1s lacking Thus the need to establish
the concrete guidelines that should be followed by the United States.
These guidelines must comprise the obligation to cease an internationally
wrongful act.

77 The International Law Commission (ILC), tn its Draft Articles on
State Responsibility, has mtroduced the criteria governing the extension
in time of the breach of an international obligation. In its Commentary
to Article 14, paragraph 2, it indicates

“a continuing wrongful act, on the other hand, occuptes the entire
period during which the act continues and remains not im conformity
with the international obhgation, provided that the State 1s bound
by the international obligation during that period Examples of con-
tinuing wrongful acts include the maintenance in effect of legislative
provisions incompatible with treaty obligations of the enacting
State ” (A/56/10, p 139, para 3.)

78. The Court has found, in a number of cases, the need to order the
cessation of an unlawful conduct Examples of these orders mclude the

118
127 AVENA AND OTHERS (SEP. OP. SEPULVEDA)

case of Military and Paramilitary Activities in and agamst Nicaragua, the
case of United States Diplomatic and Consular Staff in Tehran, and the
Arrest Warrant case

In the Tehran case the Court decided unanimously that Iran “must
immediately terminate the unlawful detention of the United States Chargé
d’Affaires and other diplomatic and consular staff ” (United States
Diplomatic and Consular Staff in Tehran, Judgment, 1 C J Reports 1980,
para 95).

The Court decided, in the Nicaragua case, that “the United States of
America 1s under a duty immediately to cease and to refrain from all such
acts as may constitute breaches of the foregoing legal obligation” (Adil-
tary and Paramilitary Activities in and against Nicaragua (Nicaragua v
United States of America), Merits, Judgment, 1 C J Reports 1986, p. 149,
para 12)

In the Arrest Warrant case the Court found that: “the Kingdom
of Belgium must, by means of its own choosing, cancel the arrest
warrant. ” (Arrest Warrant of 11 April 2000 (Democratic Republic of
the Congo v Belgwm), Judgment, IC J Reports 2002, p 33, para. 3)

79 The legal reasoning that compels the need for the cessation and
non-repetition of a breach of an international obligation 1s the continued
duty of performance To extend in time the performance of an illegal act
would frustrate the very nature and foundations of the rule of law. As the
ILC im Article 29 of 1ts Draft Articles on State Responsibility mdicates,
“The legal consequences of an international wrongful act do not
affect the continued duty of the responsible State to perform the obliga-
tion breached ” In the Commentary to this Article, the ILC states

“Even if the responsible State complies with its obligations under
Part Two to cease the wrongful conduct and to make full reparation
for the injury caused, it is not reheved thereby of the duty to perform
the obligation breached The continuing obligation to perform an
mternational obligation, notwithstanding a breach, underlies the
concept of a continuing wrongful act . and the obligation of cessa-
tion ” (A/56/10, p 215, para 2)

80 To cease an illegal act and to offer appropriate assurances and
guarantees of non-repetition, if circumstances so require, 1s not a discre-
tionary matter the State responsible for an mternationally wrongful act
is under an obligation to do precisely that, according to Article 30 of the
ILC Draft Articles on State Responsibility In 1ts Commentary to this
Article, the ILC provides a useful consideration

“Where assurances and guarantees of non-repetition are sought
by an injured State, the question 1s essentially the remforcement of
a continuing legal relationship and the focus 1s on the future, not
the past ” (A/56/10, p 221, para 11) :

119
 

128 AVENA AND OTHERS (SEP OP SEPULVEDA)
XI

81 Mexico’s claims are only partially answered m the present Judg-
ment Some of the holdings are more modest than the ones that are to be
found in the LaGrand Judgment. Some even contradict the rulings of
LaGrand The limited legal reach provided in the present Judgment may
not sufficiently serve the purpose of establishing the grounds for repara-
tions as a result of a wrongful act and the breach of an international
obligation The law of State responsibility may not find m the present
Judgment a source of further development

(Signed) Bernardo SEPULVEDA

120

 

 
